DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         LASHAN JACKSON,
                             Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D19-3874

                         [February 11, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John J. Murphy, III, Judge; L.T. Case No. 15-
002425CF10A.

  Carey Haughwout, Public Defender, and Breanna Atwood, Assistant
Public Defender, West Palm Beach, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Jessenia J.
Concepcion, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GERBER, FORST and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.